PER CURIAM.
Zachary Holiday appeals the denial of his motion to modify or reduce his sentence. The trial court denied the motion for lack of jurisdiction. We treat the appeal as a petition for a writ of certiorari, grant the petition and reverse. See Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999).
The Supreme Court’s mandate affirming the petitioner’s conviction issued on February 24, 2000. The petitioner filed this motion on April 24, 2000, which was within the 60-day time period required by Florida Rule of Criminal Procedure 8.800(c). Accordingly, the trial court had jurisdiction to consider the motion on its merits and its failure to do so constitutes a departure from the essential requirements of law. See id. at 499.
REVERSED and REMANDED for consideration on the merits.
BENTON, PADOVANO and POLSTON, JJ., concur.